DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 October 2020.

Claim Rejections - 35 USC § 103
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes et al. (USP 3,345,084 hereinafter “Hanes”) in view of Brammer et al. (USP 4,900,066 hereinafter “Brammer’).
In regards to claim 1, Hanes discloses a system for providing an external thread on a cylinder, comprising:
a circumferential groove (51) defined in an exterior surface of the cylinder; and
a split ring (50 having proximal (bottom as oriented in fig. 2) and distal (top as oriented in fig. 2) open axial ends, a split ring axis (longitudinal axis), an interior side and an exterior side, the interior side comprising a lug (inner surface) for inserting within the groove and the exterior side comprising the external thread (60) configured for rotatably threading a 
a retainer mechanism (19) for inhibiting rotation of the split ring within the groove, wherein the split ring has a first circumferential end and a second circumferential end, wherein a gap is provided between the first circumferential end and the second circumferential end of the split ring when the lug is inserted within the groove (shown in fig. 2).
Hanes does not disclose the retainer mechanism comprises a slot defined within the groove and a key for inserting within the slot and within the gap between the first circumferential end and the second circumferential end of the split ring.
However, Brammer teaches a retainer mechanism comprising a slot (43) defined within a groove and a key (45) for inserting within the slot and within a gap (41) between the first circumferential end and a second circumferential end of a split ring (37)
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the retainer mechanism of Hanes with a slot and a key, in order to prevent the split ring from rotating, as taught by Brammer at column 2, lines 39-44.
In regards to claim 2, Hanes further discloses the external thread is axially located between the proximal axial end of the split ring and the shoulder (shown in fig. 2).
In regards to claim 3, Hanes further discloses the lug is axially located between the proximal axial end of the split ring and the shoulder (shown in fig. 2).
In regards to claim 4, Hanes further discloses the external thread and the lug are axially located at a common axial position on the split ring so that the lug provides support for the external thread (shown in fig. 2).
In regards to claim 5, Hanes further discloses the split ring has a first circumferential end, a second circumferential end, and a circumferential length between the first circumferential end and the second circumferential end, and wherein the shoulder extends for the entire circumferential length of the split ring (shown in fig. 2).
In regards to claim 6, Hanes further discloses the external thread has opposing sides and wherein an angle between the opposing sides is at least 60 degrees (shown in fig. 2).
In regards to claim 9, Hanes further discloses the cylinder has a circumference and wherein the groove extends around the entire circumference of the cylinder (shown in fig. 2).
In regards to claim 10, Hanes further discloses the split ring has a first circumferential end, a second circumferential end, and a circumferential length between the first circumferential end and the second circumferential end, and wherein the lug extends for the entire circumferential length of the split ring (shown in fig. 2).
In regards to claim 11, Hanes further discloses the cylinder is a component of a pipe string for insertion within a borehole (see column 1, lines 9-22).
In regards to claim 12, Hanes further discloses the cylinder comprises a housing (shown in fig. 2).
In regards to claim 13, Hanes further discloses the system is configured to connect a stabilizer with the housing with a threaded connection, and wherein the stabilizer comprises an internal thread which is compatible with the external thread on the split ring (fig. 2 shows this capability).

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Hanes does not teach a split ring having proximal and distal open axial ends or a shoulder defining a sealing engagement and torqueing surface for the tool, it is first noted that the ring of Hanes is a hollow ring and thus has open axial ends. Further, it is noted that the tool is not a required structural limitation of the claim, but rather recited functionally. Therefore, it is unclear what structure defines a “sealing engagement” or “a torqueing surface” other than the external surface of the shoulder itself, and thus the limitations have been met.
In response to applicant’s argument that it would not be obvious to one of ordinary skill in the art to modify Hanes and arrive at the claimed invention, the examiner disagrees. Applicant states that in Hanes, the pin and box are connected with straight-line and non-rotary motion and that thus it would be illogical to add the retaining mechanism of Brammer.  However, Brammer similarly states that “In operation, to secure the box member 11 to the pin member 15, the members 11, 15 are inserted together without rotation.” (see column 2, lines 66-68). However, Brammer still finds it necessary to use a retaining key 45 in order to prevent the split ring 37 from rotating (see column 2, lines 39-44). Therefore, it would have been obvious at the time of filing to one of ordinary skill in the art to provide the retainer mechanism of Hanes with a slot and a key, in order to prevent the split ring from rotating, as taught by Brammer at column 2, lines 39-44.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679       
11/23/2021